Exhibit 10.34

Addendum

To

Employment Agreement

This Addendum is effective June 1, 2006 (“Addendum”) and modifies the Employment
Agreement, as amended (“Agreement”) entered into effective June 2, 2005 between
Lawson Software, Inc., a Delaware corporation (now known as Lawson Software
Americas, Inc.) (“Company”) and Harry Debes (“Employee”), pursuant to Section
7.7 of the Agreement.  Capitalized terms not otherwise defined in this Addendum
have the same respective meaning as defined in the Agreement.  The sections of
the Agreement that are not expressly modified by this Addendum shall remain in
effect pursuant to their terms.

Section 3.9 of the Agreement is deleted in its entirety and replaced with the
following new Section 3.9:

3.9           Tier 1 Change in Control Severance Pay Plan Is Applicable to
Employee.  The Lawson Software, Inc. Executive Change in Control Severance Pay
Plan for Tier 1 Executives (first adopted on January 17, 2005) will apply to
Employee on and after June 1, 2006 (the “Tier 1 CIC Plan”).  As stated in the
Tier 1 CIC Plan, any severance payments under the Tier 1 CIC Plan will be
reduced by the amount of any severance payments under this Agreement.

This Addendum may be signed in counterpart and by fax, and is effective June 1,
2006.

Lawson Software, Inc.

 

Lawson Software Americas, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ David R. Hubers

 

By

 

 

 

 

David R. Hubers,

Title

 

 

 

 

Compensation Committee Chair

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Harry Debes

 

 

 

 

Harry Debes

 

 

 

 


--------------------------------------------------------------------------------